          Case 3:20-cv-08182-DWL Document 17 Filed 10/21/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Clementine Thomas,                                No. CV-20-08182-PCT-DWL
10                  Plaintiff,                         ORDER
11   v.
12   United States of America, et al.,
13                  Defendants.
14
15            On October 15, 2020, Plaintiffs filed an amended complaint (Doc. 15) and a
16   “Notice of Filing First Amended Complaint” pursuant to LRCiv 15.1(b). (Doc. 14.)

17            Pursuant to LRCiv 15.1(b), a party amending as a matter of course or with the
18   opposing parties’ consent must file a notice of filing the amended pleading. Here, the

19   notice does not indicate whether the amended complaint was intended to be filed as a

20   matter of course or with the opposing parties’ written consent. If it was the latter, the
21   notice failed to certify that the amendment is filed with Defendants’ written consent, as is
22   required by LRCiv 15.1(b).

23            If it was the former—that is, if the amended complaint was intended to be filed “as

24   a matter of course”—that option is not currently available to Plaintiffs. Rule 15(a)(1) of

25   the Federal Rules of Civil Procedure provides that “[a] party may amend its pleading

26   once as a matter of course within: (A) 21 days after serving it, or (B) if the pleading is
27   one to which a responsive pleading is required, 21 days after service of a responsive
28   pleading or 21 days after service of a motion under Rule 12(b), (e), or (f), whichever is
         Case 3:20-cv-08182-DWL Document 17 Filed 10/21/20 Page 2 of 2



 1   earlier.” Here, service was completed as to the United States of America in August 2020
 2   (Docs. 8, 9), so more than 21 days has elapsed since service. And no Defendant has filed
 3   a responsive pleading or a Rule 12(b), (e), or (f) motion, so Rule 15(a)(1)(A) is as-of-yet
 4   inapplicable. Servin v. FCA US, LLC, 2020 WL 2468766, *1 (C.D. Cal. 2020).
 5           Thus, Plaintiffs must either obtain the United States of America’s written consent
 6   to amend or file a motion for leave to amend,1 or they can wait to see if the United States
 7   will respond in a manner that will open the Rule 15(a)(1)(A) window for amendment as a
 8   matter of course.
 9           The amended complaint and notice of filing shall be struck. Plaintiffs may refile
10   their amended complaint (which will be the “First Amended Complaint,” as the struck
11   one doesn’t count) as soon as they can properly file it pursuant to LRCiv 15.1(b). The
12   notice of filing should clearly indicate whether it is filed pursuant to Rule 15(a)(1)(B) or
13   Rule 15(a)(2), and if it is the latter, it must include the certification required by LRCiv
14   15.1(b). If Plaintiffs seek the United States of America’s written consent but cannot
15   obtain it, they may file a motion pursuant to LRCiv 15.1(a).
16           Accordingly,
17           IT IS ORDERED that the amended complaint (Doc. 15) and notice of filing
18   (Doc. 14) are struck.
19           Dated this 21st day of October, 2020.
20
21
22
23
24
25
26
27
28   1
            Pursuant to the Court’s preliminary order, Plaintiff should seek Defendants’
     written consent before resorting to amendment by motion. Doc. 6 at 2 n.1.

                                                -2-
